Citation Nr: 1032488	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran had a private audiological evaluation in March 2005 
at which he reported having problems hearing over the last 30 
years.  Upon audiometry he was diagnosed with bilateral, mild, 
sharply-sloping to severely-profound sensorineural hearing loss.  
He had "excellent" word recognition scores bilaterally.  The 
word recognition scores were 88 percent at 65 decibel (dB), with 
35 dB masking in the right ear and 88 percent at 70 dB with 40 dB 
masking in the left ear.  The audiometric results were presented 
in a graph.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).

The Veteran underwent a VA examination in January 2006.  On the 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
90
LEFT
20
30
40
70
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The Veteran's representative wrote, in an August 2010 Written 
Brief Presentation, that it has been four years since the 
Veteran's hearing had been checked and he contends that his 
hearing loss is more severe than reflected in the current rating.  
Because it has been over four years since the Veteran's VA 
examination and he contends that his hearing loss is now more 
severe, the Board finds that it is necessary to schedule him for 
another examination before the claim can be decided on the 
merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the law and 
pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and any 
other applicable legal precedent.

2.  After all available records and/or responses 
from any contacted entity have been associated with 
the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo an audiology examination.  The 
claims file, to include a copy of this Remand, must 
be made available to the examiner, and the report 
of the examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding his bilateral hearing loss.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished (with all 
findings made available to the examiner(s) prior to 
the completion of his or her report), and all 
clinical findings should be reported in detail.

3.  Thereafter, readjudicate the Veteran's claim 
for entitlement to an initial compensable 
evaluation for bilateral hearing loss.  If the 
benefits sought on appeal remain denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

